Electronically Filed
                                                      Supreme Court
                                                      SCWC-11-0000594
                                                      07-MAY-2014
                                                      08:39 AM



                          SCWC-11-0000594
            IN THE SUPREME COURT OF THE STATE OF HAWAI#I

     JASON KAWAKAMI, individually and on behalf of all others
        similarly situated, Petitioner/Plaintiff-Appellant/
                           Cross-Appellee,
                                vs.
    KAHALA HOTEL INVESTORS, LLC, dba KAHALA HOTEL AND RESORT,
           Respondent/Defendant-Appellee/Cross-Appellant.

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-11-0000594; CIVIL NO. 08-1-2496)
        ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)
          It appearing that the judgment on appeal in the above-

referenced matter not having been filed by the Intermediate Court

of Appeals at the time the application for certiorari was filed,

see Hawai#i Revised Statutes § 602-59(a) (Supp. 2013); see also

Hawai#i Rules of Appellate Procedure (HRAP) Rule 36(b)(1) (2013),

          IT IS HEREBY ORDERED that Petitioner/Plaintiff-

Appellant’s application for writ of certiorari, filed April 24,

2014, is dismissed without prejudice to re-filing the application

pursuant to HRAP Rule 40.1(a) (2013) (“The application shall be

filed within thirty days after the filing of the intermediate court
of appeals’ judgment on appeal or dismissal order, unless the time

for filing the application is extended in accordance with this

rule.”).

           DATED: Honolulu, Hawai#i, May 7, 2014.

John Francis Perkin,                  /s/ Mark E. Recktenwald
Brandee J.K. Faria, and
Michelle L. Premeaux                  /s/ Paula A. Nakayama
for petitioner
                                      /s/ Sabrina S. McKenna

                                      /s/ Richard W. Pollack

                                      /s/ Michael D. Wilson




                                  2